Case 2:19-cv-02335-JTF-jay Document 12-1 Filed 08/05/19 Page1lof5 PagelD 32

SETTLEMENT AND RELEASE AGREEMENT

 

THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”) is entered into by
and between Gelacio Alejandre Rosales (Rosales” or “the Plaintiff?) and My Town
Maintenance, Roofing & Renovation, Inc. (“My Town” or “Defendant”), together with (and for
and on behalf of) itself and its parent, subsidiaries, affiliates, successors, assigns, related
companies, and each of their respective officers, agents, directors, representatives, managers,
employees, insurers, and attorneys. My Town and Rosales may be sometimes referred to
individually as a “Party” or collectively as the “Parties.”

WHEREAS, Rosales filed a lawsuit with the U. S. District Court for the Western District of
Tennessee bearing Civil Action No. 2:19-cv-02335 against My Town alleging violations of the
overtime pay provisions of the Fair Labor Standards Act arising from Rosales’ alleged
employment with My Town (the “Lawsuit’);

WHEREAS, the Parties dispute whether Rosales was employed by My Town; and

WHEREAS the Parties wish to resolve any and all matters arising out of the Lawsuit and
Rosales’ employment with My Town.

NOW, THEREFORE, in consideration of the mutual covenants and promises below and
in consideration of the sums to be paid by My Town to Rosales and his Counsel, subject to the
terms and conditions hereof, the Parties hereto agree as follows:

1. Procedure. Rosales shall dismiss his Lawsuit in its entirety with prejudice. This
Settlement is contingent upon approval by the Court and its execution of an order dismissing this
Lawsuit with prejudice. If the Court does not approve the settlement and dismiss the Lawsuit, this
Agreement shall be null and void and of no effect.

2. . Settlement. Within fourteen (14) business days after the date of court approval of this
settlement and execution of an order dismissing this Lawsuit with prejudice, Defendant shall pay
the following amounts in full satisfaction and compromise of any and all of Rosales’ claims as
follows:

(A) Defendant shall issue a check in the amount of $6,000 payable solely to Rosales for
his disputed claim for damages under the FLSA. Defendant will issue an IRS Form
1099 for this amount.

({B) Defendant shall issue a check in the amount of $3,500 payable solely to Bryce W.
Ashby in recognition of its attorney’s fees and advanced litigation expenses.
Defendant shall issue an IRS Form 1099 in this amount to Bryce W. Ashby.

3. Rosales’ Representations.

3.4 Read and Understood. Rosales covenants, represents, acknowledges and warrants that
he has carefully read this Agreement, is competent to execute this Agreement, fully understands
all of its terms, and that he has voluntarily signed this Agreement and agree to all of its terms of
his own free will. Rosales acknowledges that My Town has provided him with an opportunity to
seek legal counsel regarding this Agreement, and that Rosales has had ample opportunity to
consult with his counsel to have counsel review and explain to him the terms of this Agreement

1 EXHIBIT

aa

 
Case 2:19-cv-02335-JTF-jay Document 12-1 Filed 08/05/19 Page 2of5 PagelD 33

and its consequences. Except as stated here, each party shall bear their own costs and attorney's
fees in connection with the negotiation and execution of this Agreement, the Lawsuit and all
Claims and all matters released herein, and any other matters occurring on or before the date of
this Agreement.

3.2. Entire Consideration. Rosales agrees that the consideration set forth herein shall constitute
the entire consideration provided under this Agreement, that no other promise or agreement of any
kind or nature has been made by any person or entity whatsoever to cause him to sign this
Agreement, and that he will not seek from My Town (and Rosales is not entitled to) any further
compensation or any other consideration of any form, kind and/or nature whatsoever for the Lawsuit,
any Claims, obligation, entitlement, damage, cost or attomeys’ fees in connection with the Lawsuit,
his employment with My Town, his termination from My Town, and/or all matters encompassed by
this Agreement.

3.3. NoClaims. Rosales covenants, represents and warrants to My Town that, except for the
Lawsuit and a worker's compensation claim filed by Rosales, (i) he has not filed any other
Lawsuit, proceeding, demand, charge, cause of action, suit, claim or action (collectively,
“Claim(s)”) against My Town with any state, federal or local agency or court or with any other
tribunal, and (ii) he will not file or pursue, individually or with any person, any Claim at any time
regarding or arising from the Lawsuit, his employment with My Town, his termination from My Town
and/or ali matters covered by this Agreement. In the event any such Claims are filed, he
covenants and agrees to immediately dismiss and withdraw with prejudice any such Claims.
Moreover and without in any manner limiting the release set forth below, Rosales also agrees to
waive and does waives his right to recover any relief whatsoever, including, without limitation,
monetary damages and/or injunctive relief with regards to any suit or claim brought by or on his
behalf by any other person, entity, local, state or federal government or agency thereof, including,
the U.S. Department of Labor or the Tennessee Department of Labor and Workforce
Development. Rosales covenants and agrees to never, in any way, commence, aid, prosecute,
cause or permit to be commenced or prosecuted against My Town, any action or other proceeding
based upon any Claim, obligation, damage or liability which is the subject of this Agreement.
Rosales worker's compensation claim is specifically excluded from the paragraph of the
Agreement.

3.4. No Admission. This Agreement shall not be construed as an admission of liability by My
Town or as an admission that My Town has violated any contractual, implied, statutory, common
law or other duty allegediy owed to Rosales. Rosales acknowledges that My Town specifically
denies that it has violated any statute, regulation, or any other legal duty governing its relationship
with him.

4, Release and Waivers of All Claims.

 

4.1 Release. in consideration of the payments stated above, Rosales does hereby, and for
his heirs, executors, administrators, successors, assigns and for any and all third parties claiming
by or through him, absolutely, irrevocably and unconditionally release, acquit, relinquish and
forever discharge My Town (and any and all other persons, firms, and/or corporations who may
in any manner be liable, or allegedly liable to him) from and against any and all liabilities,
demands, wages, compensation, salary, bonus, overtime pay, vacation, liquidated damages,
punitive damage, costs, penalties, fines, damages, obligations, and Claims and matters of any
and every nature and kind whatsoever, known or unknown, suspected or claimed, vested or
contingent, which Rosales ever had, has or may have against My Town, on account of, or arising
out of any matter or thing which has happened, developed or occurred, directly or indirectly, on

 
Case 2:19-cv-02335-JTF-jay Document 12-1 Filed 08/05/19 Page 3o0f5 PagelD 34

or before the signing of this Agreement, including, without limitation, the Lawsuit, and all Claims
arising from or in any way related to Rosales’ employment with My Town or any aspect of such
employment, or arising out of the cessation of the employment relationship or arising out of any
known or unknown fact, condition, or incident whatsoever, including, without limitation, claims
under any federal, state and/or local laws, the Fair Labor Standards Act; Title VII of the Civil Rights
Act of 1964 and any amendments and/or other laws relating thereto (such as, without limitation,
the Lilly Ledbetter Fair Pay Act); The Civil Rights Act of 1991; The Civil Rights Act of 1866 (42
U.S.C. Section 1981); the Age Discrimination in Employment Act of 1967; Older Workers Benefit
Protection Act; Executive Order 11246; the Americans With Disabilities Act of 1990, as amended;
The National Labor Relations Act; The Equal Pay Act; The Family and Medical Leave Act of 1993;
the Occupational Safety and Health Act, as amended’ the Sarbanes-Oxley Act of 2002; COBRA;
the Worker Adjustment Retraining And Notification Act; the Employee Retirement Income Security
Act of 1974; and any similar federal, state or focal jaws; and any and all claims under local, state
or federal law, regulation or executive order; and any and all actions at common law, in contract
or tort not limited to claims for breach of contract (express or implied) and for attorney's fees.
Except for the Lawsuit, which shall be voluntarily dismissed with prejudice, Rosales hereby agrees
he will not institute any action, suit at law or in equity or file a demand for arbitration against My
Town, nor institute or prosecute any claim, demand, action, or cause of action against My Town
arising out of or relating to the Lawsuit, his employment with My Town, the termination thereof
and/or any other matter covered by this Agreement. This release specifically does not include
any claim for workers’ compensation arising out of Rosales’ employment.

4.2 No Assignment. Rosales expressly warrants that (i) he has not transferred or assigned to
any person or entity any rights or Claims released in this Agreement and (ii) no other persons or
entities has or had any interest in the matters referred to herein.

4.3 Accord and Satisfaction. It is expressly understood and agreed that this Agreement is in
full accord, satisfaction and discharge of any and all Claims alleged or which could have been
alleged in the Lawsuit and/or which occurred or accrued on or before the date of Rosales’
execution of this Agreement.

4.4 Agreement as Defense. This Agreement may be pleaded as a full and complete defense,
including, without limitation, to any subsequent action or other proceeding arising out of, relating
to, or having anything to do with any and all the Claims, counterclaims, defenses or other matters
capable of being alleged, which are released and discharged by this Agreement or otherwise
covered by this Agreement. This Agreement may also be used to abate any such action or
proceeding and/or as a basis of a cross-Lawsuit for damages.

5. Additional Rosalas Covenants.

5.1 Future Employment with My Town. Although, it is disputed that Rosales is an employee
of My Town, to the extent he was lawfully employed by My Town, he, nevertheless, acknowledges
that prior to the institution of the lawsuit he voluntarily ended his employment with My Town. Rosales
permanently, unequivocally and unconditionally waives all rights he may now have, may have had
in the past or may have in the future to obtain or resume employment with My Town. Rosales
covenants and agrees never to apply for employment with My Town and agrees not to seek
reemployment with My Town and waive any right to future employment with My Town and agrees
not to apply for or seek employment with My Town. Should Rosales seek reemployment in violation
of this covenant, My Town shall not have any obligation to consider an application or to maintain
employment of Rosales. In the event Rosales is ever mistakenly employed by My Town, Rosales
agrees to have his employment terminated. Rosales shall have no cause of action against My Town
Case 2:19-cv-02335-JTF-jay Document 12-1 Filed 08/05/19 Page4of5 PagelD 35

as a result of any decision to enforce the intent of this covenant.

6. Non-Disparagement. The parties agree that each will not make any disparaging
comments about the other.

7. Counsel. Rosales has been represented in this Lawsuit by attorney Bryce W. Ashby. Mr.
Ashby and the other members of his firm who participated in this litigation are well experienced in
the litigation of FLSA claims. My Town is represented in this action by Robert D. Meyers of the
Glankler Brown PLLC law firm who is likewise experienced in the litigation of FLSA claims. The
parties to this Agreement desire to resolve the Lawsuit without the burdens, expense and
uncertainty of further litigation. The parties represent that they disagree as to the number of hours
Rosales worked while employed with My Town, and disagree over whether My Town has any
liability under the FLSA. This settlement is the product of arm’s length bargaining between
counsel experienced in the litigation of FLSA claims. Rosales agree that the allocation of
settlement proceeds in this Agreement is fair and reasonable given the nature and complexity of
his claims, the bona fide dispute as to those claims, and the services provided by his counsel.

7.1 Tax Counsel. My Town makes no representations or warranties to Rosales regarding the
tax consequences of entering, or not entering, into this agreement, and My Town advises Rosales
to seek his own tax advice on such matter. Rosales shall be solely responsible for, and promises
and agrees to pay, any income or other taxes, interest or penalties owed with respect to the
payment referred to herein.

8. Severability. If any one or more of the provisions contained herein shall be held invalid,
illegal or unenforceable for any reason, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, which shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. The parties intend that if any provision hereof is
capable of two constructions, one of which would render the provision void and the other of which
would render the provision valid, then the provision shall have the meaning which renders it valid.

9, Entire Agreement. This Agreement sets forth the entire agreement between the Parties
pertaining to the subject matter contained herein and supersedes any and all prior agreements or
understandings, written or oral, between the Parties pertaining to its subject. No modification,
waiver, amendment, discharge or change of the Agreement shall be valid unless in writing signed
by all Parties. This Agreement shall be binding upon and inure to the benefit of the Parties and
their heirs, administrators, representatives, executors, successors and assigns.

10. Governing Law. This Agreement shall be construed and enforced pursuant to the laws
of the State of Tennessee.

11. Interpretation. The parties hereby agree that each party has reviewed and revised this
Agreement and that the normal rule of construction to the effect that any ambiguities are resolved
against the drafting party, shall not be employed in the interpretation of this Agreement. The
words "hereof", "herein", "hereunder", and other words of similar import refer to this Agreement
as awhole, The word "party" or “parties” means only those persons or entities who are signatories
to this Agreement. The section headings are for convenience only and shall not affect the
construction hereof.

12. Multiple Copies/Effectiveness. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of which taken together
shall constitute one in the same instrument.
Case 2:19-cv-02335-JTF-jay Document 12-1 Filed 08/05/19 Page5of5 PagelD 36

THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS AGREEMENT,
KNOW AND UNDERSTAND THE CONTENTS OF THIS AGREEMENT, AND THAT THEY
SIGNED THIS AGREEMENT VOLUNTARILY AND ON THEIR OWN FREE WILL.

In Witness Whereof, the Parties have signed this Agreement on the date(s) set forth
below.

My Town Maintenance, Roofing

& Renovation Ing. el ng-t © ALe Qandée ze O5 Abed
By: Ogd Cake. cio Alejandre Rosales

Print Name:

Date: O.4 | g

 

   
 

4842-9260-7388, v. 1
